The opinion of the Court was delivered by
McEnery, J.
This case was before tbis court in February, 1885, and the facts are stated in 37 Ann. p. 122. In that case the court said: “ The *556only present solution of tlie matter open to us is to vacate the judgment below-as in case of non suit, leaving the parties to take such proceedings as will pnesent the issues in a form susceptible of adjudication of the rights of all those who are interested.”
In pursuance of this decree, J. II. Massie brought suit against W. P. Smith, Thos. R. Brady, the sheriff, and M. J. McAdam, to have the sale annulled from the sheriff to McAdam in the executory proceedings of Smith vs. Brady, under and by virtue of winch McAdam purchased the property. During this litigation Brady took the benefit of the insolvent laws. The syndic has been made a party to the suit. Brady died and the public administrator has also been made a party.
Massie, in his petition, alleges that the executory proceedings and the sale to McAdam by the sheriff are null and void, as the mortgage note upon which the order of seizure and sale was granted had been extinguished by payment when the order was granted and the writ of seizure and sale issued, and the sale as to McAdam is, therefore, null and void. He asks that the sale bo sot aside and the property made subject to his judicial mortgage. McAdam and Mrs. Hughes, another mortgage creditor, answer, and both maintain the validity of the sale from the sheriff to McAdam.
The district judge rendered a judgment sustaining the validity of the sale to McAdam, dismissing plaintiff’s suit, in that respect, and referring all other issues, costs included, to the concurso, the fund to. he distributed by the syndic.
It will not be necessary to notice the exceptions filed in the suit. The only question presented for solution is was the sale to McAdam by the sheriff, under the writ of seizure and sale as valid.
In the executory process of Smith vs. Brady, the mortgage debt apl>arcntly existed. The proceedings were all regular, and the order was issued by a court of competent jurisdiction. The judgment was not arrested, either by a suspensive appeal or injunction. It is shown that McAdam was a bona fide purchaser. His good faith is not disputed. It is elementary that a bona fide purchaser at a judicial sale is protected by the decree ordering the sale, and he is not compelled to go behind ir and investigate the facts upon which the decree was rendered. 18 Ann. -185, and authorities cited.
In the executory process obtained by Smith against Brady, Massie, the judicial mortgage creditor, filed a third opposition and alleged the payment of the note and extinguishment of the mortgage, upon which Smith obtained his order, and therefore ho had a preference on the proceeds of the sale over the seizing and other creditors.
*557On his application an order was rendered by the district judge directing the sheriff to retain in his hands the proceeds of the sale of the property, until the further orders of the court.
His opposition was hied in accordance with Art. 401 C. P., and the sale took place as a matter of course, and the rights of the opponent are transferred to the proceeds. Claiming the proceeds judicially affirms the validity of the sale, and the party cannot afterwards attack tho sale for nullity unless it be shown that the judicial admission was made through an error of fact. 31 Ann. p. 100.
There is no proof that the opposition of Massie was made through any error of fact. He alleged in that opposition all the facts which he now presents for the nullity of the judgment.
The judgment appealed from is correct and is therefore affirmed.